    Case 3:19-mj-00126-WIG Document 1-1 Filed 01/25/19 Page 1 of 3



                         LTNITED STATES DISTzuCT COURT
                                                                                           r lL.äft
                             DISTRICT OF CONNECTICUT
                                                                                        l0l9 JAll 25   A lt 5'l
In Re: APPLICATION FOR
                                            : ss. Bridgeport,   Connecticut             u'uRIBå'Ë!',j*?î-;"
SEARCH WARRANT



                                     AFFIDAVIT

I, THOMAS J. ARDITO, being duly sworn, depose and state as follows:


    1. I am a United States Postal Inspector     and have been so employed since January

2003. I have conducted numerous criminal investigations including investigations of

narcotics through the mail. I am currently assigned to the Fraud and Prohibited Mail

Team, more specifically, assigned to narcotics investigations in which controlled

substances, including marijuana and cocaine, are transported in the United States Mail.

Based on my training and experience       I know that individuals shipping controlled

substances via the United States   Mail   use Express   Mail and Priority Mail almost

exclusively and often use fictitious names and/or retum addresses to prevent them from

being identified and apprehended. Based on the information contained in this affrdavit,

there is probable cause to believe, and I do believe that Priority Mail parcel with delivery

confirmation 031 1 0820 0000 9772 4659 addressed to Tracy Dapp, 15 Pine Tree Lane,

Fairfield, CT 06825 contains controlled substances.

   2.   I am a law enforcement officer of the United States within the meaning of Title

18 U.S.C. $ 3061, and am empowered by law to conduct investigations and to make

arrests for offenses enumerated in Title 21 U.S.C. $8a1(aXl) and other federal offenses.

                                                                          \
                                                                              \
                                                                          \^1"
     Case 3:19-mj-00126-WIG Document 1-1 Filed 01/25/19 Page 2 of 3



    3.   The information set forth in this affidavit is based on an investigation I and other

law enforcement agents are conducting. This affidavit does not contain every fact known

to me with respect to this investigation. Rather, it contains those facts I believe to be

necessary to establish probable cause for issuance      ofa   search warrant for the parcel.

    4.   On or about October 7,2011, Priority Mail parcel with delivery confirmation

0311 0820 0000 9772 4659 was identified as a parcel possibly containing a controlled

substance. The parcel is addressed to Tracy Dupp, 15 Pine Tree Lane          Apt 8C, Fairfield,

CT 06825. It bears a return address of Lena Biggs, 8918 N. Onyx St, Tucson, AZ 85742.

This parcel measures approximately 14"     x   14"   x 14", weighs   18 pounds, 10 ounces and


bears $56.55 in postage.

    5.   A review of database records indicates that     15 Pine Tree Lane,   Apt 8C, Fairfield,

CT 06825 does exist and Tracy Dapp is known to reside and receive mail there. The

return address of 8918 N. Onyx St, Tucson, AZ 85742 does exist. However, Lena Biggs

is not known to reside or receive mail there.

    6.   On October I1,2011, the above-described parcel was examined by a trained

narcotics detection dog. The parcel was individually placed among five (5) other similar

sized parcels prior to the handler and canine   arriving. Upon examination of the parcels,

the canine alerted to Priority Mail parcel with delivery confirmation 031 1 0820 0000

9772 4659. The handler was not informed this was the suspect parcel and left the area

with the canine. The parcels, including Priority Mail parcel with delivery confirmation

0311 0820 0000 9772 4659, were reaffanged in different positions on the floor, and the

handler and canine were called in again. The canine alerted to Priority Mail parcel with

delivery confirmation 031 1 0820 0000 9772 4659 addressed to Tracy Dapp, 15 Pine Tree

Lane Apt 8C, Fairfield, CT 06825 once     again.
                                                                              \
                                                                               \\
                                                                              .il"
     Case 3:19-mj-00126-WIG Document 1-1 Filed 01/25/19 Page 3 of 3



    7.   The canine is a five (5) year-old male Yellow Labrador named Harrison.

Harrison is assigned to Detective Mike Kudish of the Connecticut State Police. Harrison

was first certified in 2008 and is certified in the detection of cocaine, crack cocaine,

heroin, hashish, marijuana, MDMA, methamphetamine, and steroids. Harrison was last

re-certified in October 2010 and has had quarterly in-service training sessions since 2008.

    8. Based on the above, there is probable    cause to believe, and   I do believe, that

located within Priority Mail parcel with delivery confirmation 0311 0820 0000 9772

4659 addressed to Tracy Dapp, 15 Pine Tree Lane Apt 8C, Fairfield, CT 06825 and

bearing a return address of Lena Biggs, 8918 N. Onyx St, Tucson, AZ 85742, is evidence

of a controlled substance, in violation of Title 21, United States Code, Section 8a1(a)(1).




                                          THOMAS J
                                          UNITED STATES POSTAL INSPECTOR




Subscribed and sworn to before me this                 of October 2011
                                          &"day


                                                 lrr/,^üYl )(,-3
                                               /s/ William I. Garfinkel

                                          HONORABLE WILLIAM I. GARFINKEL
                                          UNITED STATES MAGISTRATE JUDGE




                                                                               uI'
